RESPONSE TO AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Applicant’s claim amendments and remarks filed on 12/5/2022 have been received. In the response filed on 12/5/2022, claims 44-48 and 53-55 were amended. 
Claims 44-69 are pending.
Claims 52 and 58-66 are withdrawn from consideration. 
Claims 44-51, 53-57, and 67-69 are rejected. 
Claims 1-43 are canceled. 

Withdrawn Rejections
The objections to claims 47 and 48, made of record in the office action mailed on 8/4/2022, have been withdrawn due to applicant’s amendment filed on 12/5/2022.
The 35 USC 112 rejections of claims 53-55, made of record in the office action mailed on 8/4/2022, have been withdrawn due to applicant’s amendment filed on 12/5/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 45-51, 53-57, and 67-69 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Amended claim 45 recites “wherein said internal fibrous structure comprises substantially aligned fibers”. 
The specification discloses “the fiber-like structure includes manually separable meat-jerky-like aligned fibers resembling traditional whole muscle meat jerky” (para 0074). 
Original claim 12 recited “manually separable meat-jerky-like aligned fibers”. 
The original specification does not disclose the internal fibrous structure comprises substantially aligned fibers. Therefore, the limitation adds new matter to the claims. The new matter must be deleted from the claims. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 45-51, 53-57, and 67-69 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 45 is indefinite because one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “substantially” is the phrase “substantially aligned fibers” in claim 45 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As the specification fails to disclose “substantially aligned fibers”, the specification fails to disclose a standard for ascertaining the difference between aligned fibers, fibers that are “substantially” aligned. In other words, the specification fails to disclose how to determine the difference between fibers that are substantially aligned and fibers that are aligned. 
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44-51, 53-57, and 67-69 are rejected under 35 U.S.C. 103 as being unpatentable over Stern et al., US 2011/0262587 A1; in view of Swenson, US 2008/0233244 A1; as evidenced by Xu, US 2014/0255553 A1. 
Regarding claim 44: Stern discloses an edible pet chew (para 0010). 
a plant-based meat analogue component serving as a separate component, 
Stern discloses the chew comprises a plant-based (plant based composition, para 0025) meat analogue component (colored red to simulate a beef jerky and infused with a meat flavor, para 0029) serving as a separate component (layer 212, fig 4-6, para 0029). 
wherein said plant based meat analogue component comprises at least 35% plant ingredient
Stern discloses the plant-based meat analogue component comprises at least 35% plant ingredient on an as fed basis by weight (substantially over 50% of plant material, para 0025).
wherein said plant-based meat analogue component comprises a textured vegetable protein material, wherein said plant-based meat analogue component comprises an internal fibrous structure, 
Stern does not disclose the characteristic of dried meat being imitated by said plant-based meat analogue component comprises a textured vegetable protein material, wherein said plant-based meat analogue component comprises an internal fibrous structure. 
Swenson is drawn to animal food compositions that contain a structured plant protein (para 0002). Swenson discloses the product composition simulates the fibrous structure of real animal meat and mimics texture, taste, and color (para 0005). Swenson discloses a plant-based (vegetarian animal compositions with plant protein, para 0083) meat analogue (simulates the fibrous structure of real animal meat and mimics texture, taste, and color, para 0005) component. 
Swenson discloses the plant-based meat analogue has comprises an internal fibrous structure (comprising a structured protein product having protein fibers substantially aligned, para 0012; fig 1-2, para 0015 and 0016). 
Swenson discloses the plant-based meat analogue has texturized protein (para 0053). 
Swenson discloses the composition meets the need for a low cost yet high quality alternative to current animal food products (para 0005). Swenson discloses the plant-based meat analogue component comprises at least 35% plant ingredient (about 30% to about 50% plant and about 40% to about 60% plant protein, para 0083). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed invention to make a chew comprising a plant-based meat analogue component, as taught in Stern, wherein the plant-based meat analogue component comprises a textured vegetable protein material and an internal fibrous structure, as taught in Swenson, to obtain a pet chew comprising a plant-based meat analogue component having a textured vegetable protein material and an internal fibrous structure. One of ordinary skill in the art at the time the invention was filed would have been motivated to use a plant-based meat analogue component having a textured vegetable protein material and an internal fibrous structure because it meets the need for a low cost yet high quality alternative to current animal food products (Swenson, para 0005).
a sheet component serving as a separate component
Stern discloses a sheet component serving as a separate component (other layer 214, fig 4-6, para 0029). 
wherein said plant-based meat analogue component and said sheet component are separate components to form a final product of said edible pet chew together, wherein said sheet component and said plant-based meat analogue component are assembled together,
Stern discloses the plant-based meat analogue component (layer 212, fig 4-6, para 0029) and the sheet component (other layer 214, fig 4-6, para 0029) are separate components assembled together to form a final product of said edible pet chew (fig 5, para 0030; and fig 6, para 0031). 
wherein at least a portion of said plant-based meat analogue component is concealed by said sheet component,
Stern illustrates at least a portion of the plant-based meat analogue component (layer 212, fig 4-6, para 0029) is concealed by the sheet component (other layer 214, fig 4-6, para 0029). 
Stern fig 5 and 6 labeled with claim terms: 

    PNG
    media_image1.png
    690
    1295
    media_image1.png
    Greyscale

Additionally with respect to the recited “separate component”: 
First as evidenced by Xu, US 2014/0255553 A1, one having ordinary skill in the art at the time the invention was filed would understand each layer within Stern’s edible chew is considered a sheet. 
Stern discloses the chew product is a single co-extruded sheet (para 0029) comprising two layers (#214 and #214, para 0029). 
As evidenced by Xu, US 2014/0255553 A1, each layer within a multi-layer co-extruded product is considered a sheet. Xu discloses an edible pet chew formed from a co-extruded multiple layer structured material (para 0160). Xu discloses “Layer A of the co-extruded multiple layer structured material is a ‘meat based material’ sheet” (emphasis added, para 0160). Xu discloses “layer B is ‘edible material’ sheet, wherein the layer A and B are treated by a co-extrusion process together to form the multiple layer structured material” (emphasis added, para 0160).
Second note MPEP 2144.04 V C, discussing that making components separable is prima facie obvious. In the present case, Applicant is attempting to establish patentability based on the “plant-based meat analogue component” and the “sheet” serving as separate components. Stern discloses a pet chew comprising the recited sheets. Stern calls the sheets “layers”. The concept of separate sheets/layers is prima facie obvious is analogous to the reasoning provided in MPEP 2144.04 V C, where the court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose. In the present case, a separate sheets/layer may be desirable for a variety of reasons including allowing the pet to remove/chew a portion of a sheet. 

Regarding claim 45: Swenson discloses the plant-based meat analogue component comprises at least 12% plant protein (about 30% to about 50% plant and about 40% to about 60% plant protein, para 0083). Swenson discloses the plant-based meat analogue component comprises substantially aligned fibers (para 0006).
Wherein said plant-based meat analogue component comprises a wrinkled surface texture
Swenson discloses the plant-based meat analogue has a characteristic of dried meat being imitated by said plant-based meat analogue component comprises a surface texture of dried meat (see e.g., fig 1 and 2 depicting a photographic image of a micrograph showing a structured plant protein product of the invention having protein fibers that are substantially aligned, para 0015-0016). Swenson discloses the plant-based meat analogue simulates the fibrous structure of real animal meat and mimics texture, taste, and color (para 0005). Swenson discloses the product resembles real meat product (para 0065). 
Stern and Swenson do not expressly state the plant-based meat analogue component comprises a wrinkled surface texture. However, the limitation is obvious for the following reasons. First, a product having fibers that are substantially aligned (Swenson, fig 1 and 2, para 0015-0016) that simulates the fibrous structure of real animal meat and mimics real animal meat texture (Swenson, para 0005) and resembles real meat product (para 0065) is encompassed within the breadth of a wrinkled surface texture. Alternatively, one having ordinary skill in the art at the time the invention was filed would expect the plant-based meat analogue component to have a wrinkled surface texture because Swenson discloses a plant-based meat analogue that simulates the fibrous structure of real animal meat (Swenson, para 0005), mimics real animal meat texture (Swenson, para 0005), and resembles real meat product (para 0065).
Regarding claim 46: Swenson discloses the plant-based meat analogue component comprises textured (fibrous structure of real animal, para 0005) vegetable protein (about 30% to about 50% plant and about 40% to about 60% plant protein, para 0083). 
Regarding claim 47: Stern discloses the chew comprises a plant-based (para 0025) sheet component (#10, fig 1, para 0025). 
Regarding claim 48: Stern discloses a chew in which the plant-based meat analogue component (layer #214, fig 4 and 6, para 0030 and 0031) is substantially wrapped in said plant-based sheet component (#212, fig 4 and 6, para 0030), wherein at least a portion of said plant-based meat analogue component (layer #214, fig 4 and 6, para 0030 and 0031) is concealed by said plant-based sheet component (#212, fig 4 and 6, para 0030). 
Regarding claim 49: Stern discloses a chew in which the plant-based sheet component forms an outer layer (#212, fig 4 and 6, para 0030), wherein said plant-based meat analogue component forms an inner component of said edible pet chew product (layer #214, fig 4 and 6, para 0030 and 0031). 
With respect to the relative weight ratios/concentrations of the layers (the proportion of said plant-based sheet component to said plant-based meat analogue component in finished product is in a range between 1:5 and 30:1 by weight): Per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. In the present case, Stern illustrates the plant-based meat analogue component can be strips on the edge of the sheet component (see e.g., fig 1). Stern illustrates the plant-based meat analogue component can be co-extensive with sheet component (see e.g., fig 1). As such, the relative weight ratios/concentrations of the layers represents a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such it is not such an invention as will sustain a patent. 
Regarding claim 50: Stern discloses a chew in which the plant-based sheet component is folded or rolled longitudinally (#212, fig 6, para 0030) with said plant-based meat analogue component (layer #214, fig 6, para 0031) and is knotted at first and second longitudinal ends, wherein the first and second longitudinal ends have knots thereat respectively (see fig 6 illustrating chew with one knot at each end). 
Regarding claim 51: Stern discloses a chew in which the plant-based meat analogue component (layer #214, fig 4 and 6, para 0030 and 0031) and the plant-based sheet component (#212, fig 4 and 6, para 0030) are a composite assembly (see e.g., fig 4-6 illustrating a pet chew in composite assemblies). 
With respect to the relative weight ratios/concentrations of the layers (the proportion of said plant-based sheet component to said plant-based meat analogue component in finished product is in a range between 1:5 and 30:1 by weight): The discussion of MPEP 2144.05 II applies here as above. In the present case, Stern illustrates the plant-based meat analogue component can be strips on the edge of the sheet component (see e.g., fig 1). Stern illustrates the plant-based meat analogue component can be co-extensive with sheet component (see e.g., fig 1). As such, the relative weight ratios/concentrations of the layers represents a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such it is not such an invention as will sustain a patent. 
Regarding claim 53: The prior art suggests a plant-based meat analogue component is a plant-based meat-free meat analogue component. Stern does not require the presence of meat. Swenson discloses a vegetarian composition having a concentration of animal meat of 0% by weight (para 0083). As such, the prior art suggests a plant-based meat analogue component is a plant-based meat-free meat analogue component.
Swenson discloses moisture content of said plant-based meat-free meat analogue component ranges from about 5% to about 13% by weight and from about 16% to about 30% by weight (para 0072). 
Regarding claim 54: Swenson discloses the plant-based meat analogue component imitates a characteristic of a dried meat jerky (protein fibers that are substantially aligned, para 0012; and simulates the fibrous structure of real animal meat and mimics texture, taste, and color, para 0005). 
Regarding claim 55: While the prior art does not expressly disclose the “plant-based meat analogue component has an internal fiber-like structure, wherein said internal fiber-like structure comprises manually separable meat-jerky-like aligned fibers”, one having ordinary skill in the art would expect the product suggested in the prior art to exhibit the property for the following reasons. First, Stern discloses the layer imitates jerky (para 0030). Furthermore, Swenson discloses a structured protein product having protein fibers that are substantially aligned (para 0012) and that simulates the fibrous structure of real animal meat and mimics texture, taste, and color (para 0005).
Regarding claim 56: Stern discloses the plant-based meat analogue component comprises a flavor ingredient in its formula to enhance palatability (a meat or other attractive scent or flavor infused or otherwise added to them, para 0026). Stern discloses the flavor additive may be natural (real, para 0026). Swenson discloses natural flavors (para 0111). 
Regarding claim 57: Neither one of Stern, nor Swenson require the presence of gluten. Therefore, the prior art is encompassed within the negative limitation that the plant-based meat analogue component is free of gluten material. Stern discloses plant based composition comprising starch and a binder that may be glycerin (para 0025). Swenson discloses a vegetarian composition having 0% meat (para 0083). Neither one of Stern, nor Swenson require the presence of animal ingredients. Therefore, the prior art is encompassed within the negative limitation that the plant-based meat analogue component is free of animal ingredients. Furthermore, the omission of an element and its function is prima facie obvious if the function of the element is not desired. MPEP 2144.04 II. A. As discussed above Neither one of Stern, nor Swenson require the presence of gluten or animal ingredients. As such, the elimination of animal ingredients is obvious. 
Stern discloses the plant-based meat analogue component may include vitamins and minerals (para 0034). Swenson discloses the plant-based meat analogue component may include vitamins and minerals (para 0008). 
The phrase “wherein said plant-based meat analogue component is formed by a process selected from the group consisting of extrusion, molding, injection, pressing, rolling and 3D printing” recites process limitations in the product claim. As such, the limitations are interpreted as analogous to a process limitation in a product by process claim. It has been held that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. It is the patentability of the product claimed and not of the recited process steps which must be established. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113. Once a product appearing to be the same or similar is found and a 35 USC 102/103 rejection is made, the burden shifts to the applicant to show an unobvious difference. MPEP 2113. In the present case, the prior art suggests pet chew having a plant-based meat analogue component and a sheet component that are assembled together (see e.g., Stern, figs 1-6). Therefore, the prior art is encompassed within the product suggested by the process limitations. 
Regarding claim 67: Stern discloses the sheet comprises greater than 50% plant material that may be starch (para 0025). 
Regarding claim 68: Stern discloses the sheet comprises a plant derived material (starch, para 0025). 
Regarding claim 69: The phrase “wherein said plant-based sheet component is . . . extruded sheet component” is a process limitation in the product claim. As such, the limitations are interpreted as analogous to a process limitation in a product by process claim. The discussion of MPEP 2113 applies here as above. In the present case, the prior art suggests pet chew having a plant-based meat analogue component and a sheet component that are assembled together (see e.g., Stern, figs 1-6). Therefore, the prior art is encompassed within the product suggested by the process limitations. 
Neither one of Stern, nor Swenson require the presence of rawhide. Therefore, the prior art is encompassed within the negative limitation that the plant-based sheet is rawhide-free.
Stern discloses the sheet comprises greater than 50% plant material that may be starch (para 0025).
With respect to the relative weight ratios/concentrations of the layers (wherein the proportion of said plant-based sheet component to said plant-based meat analogue component in finished product is in a range between 1:5 and 30:1 by weight): The discussion of MPEP 2144.05 II applies here as above. In the present case, Stern illustrates the plant-based meat analogue component can be strips on the edge of the sheet component (see e.g., fig 1). Stern illustrates the plant-based meat analogue component can be co-extensive with sheet component (see e.g., fig 1). As such, the relative weight ratios/concentrations of the layers represents a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such it is not such an invention as will sustain a patent. 

Response to Arguments
Applicant's arguments filed 12/5/2022 have been fully considered but they are not persuasive. 
Applicant argues the specification and drawings, which disclose separate members, distinguishes the claimed invention from the prior art (remarks, p. 12). Examiner is not persuaded by this argument. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For the reasons provided in the rejections above, the prior art suggests a final product within the breadth of the claimed final product. 
Applicant argues Stern’s embodiment illustrated in figures 1-3 fails to suggest the claimed edible pet chew comprising a plant-based meat analogue component serving as a separate component and a sheet component serving as a separate component (remarks, p. 12-13). Examiner is not persuaded by this argument. Stern discloses an edible pet chew (para 0010)comprising a plant-based (plant based composition, para 0025) meat analogue component (colored red to simulate a beef jerky and infused with a meat flavor, para 0029) serving as a separate component (layer 212, fig 4-6, para 0029) and a sheet component serving as a separate component (other layer 214, fig 4-6, para 0029). 
Applicant argues Stern’s plant based composition (Stern, para 0025) is not a meat analogue (remarks, p. 13-14). Examiner is not persuaded by this argument. Stern discloses the plant based composition (para 0025) is colored red to simulate a beef jerky and infused with a meat flavor (para 0029). A non-meat composition (plant based composition) that is colored red to simulate a beef jerky and infused with a meat flavor (para 0029) is encompassed within the recited meat analogue component because it is a meat analog (i.e., not meat) and made to simulate meat. Furthermore, Swenson is applied to suggest the conventional nature of the claimed textured vegetable protein material comprising an internal fibrous structure
Applicant argues Stern’s embodiment illustrated in figures 1-3 fails to suggest the claimed edible pet chew comprising a plant-based meat analogue component serving as a separate component and a sheet component serving as a separate component (remarks, p. 14). Examiner is not persuaded by this argument. Stern discloses an edible pet chew (para 0010)comprising a plant-based (plant based composition, para 0025) meat analogue component (colored red to simulate a beef jerky and infused with a meat flavor, para 0029) serving as a separate component (layer 212, fig 4-6, para 0029) and a sheet component serving as a separate component (other layer 214, fig 4-6, para 0029). 
Applicant lists the claim limitations and asserts the prior art fails to renders the claimed invention obvious (remarks, p. 15-16). Examiner is not persuaded by this argument for the reasons provided in the rejections above. 
Applicant argues a need for improvement in oral care (remarks, p. 16-17). Examiner is not persuaded by this argument. The argument is not commensurate in scope with the claims. The claims do not recite oral care. 
Applicant argues the prior art fails to recognize the discovery of the disclosed oral care problem (remarks, p. 18). Examiner is not persuaded by this argument. The argument is not commensurate in scope with the claims. The claims do not recite oral care. 
Applicant argues an obviousness rejection cannot stand if it is based on a proposed modification of the prior art that would cause the prior art to be unsatisfactory or inoperable for its intended purpose (remarks, p. 18-19). To support the contention, Applicant cites to Stern’s background information (i.e., the problem Stern’s invention solves). Examiner is not persuaded by this argument. The “evidence” (citation to Stern’s background) does not support the conclusion that Stern is somehow unsatisfactory or inoperable for its intended purpose of being a pet chew. 
Applicant argues Stern discloses a single sheet (remarks, p. 19). Examiner is not persuaded by this argument. A disclosed embodiment in a prior art reference does not teach away from itself. Stern discloses an edible pet chew (para 0010)comprising a plant-based (plant based composition, para 0025) meat analogue component (colored red to simulate a beef jerky and infused with a meat flavor, para 0029) serving as a separate component (layer 212, fig 4-6, para 0029) and a sheet component serving as a separate component (other layer 214, fig 4-6, para 0029). 
Applicant argues Stern’s embodiment illustrated in figures 1-3 fails to suggest the claimed edible pet chew comprising a plant-based meat analogue component serving as a separate component and a sheet component serving as a separate component (remarks, p. 19-20). Examiner is not persuaded by this argument. Stern discloses an edible pet chew (para 0010)comprising a plant-based (plant based composition, para 0025) meat analogue component (colored red to simulate a beef jerky and infused with a meat flavor, para 0029) serving as a separate component (layer 212, fig 4-6, para 0029) and a sheet component serving as a separate component (other layer 214, fig 4-6, para 0029). 
Applicant argues the motivation to select Swenson’s meat analog that meets the need of low cost yet high quality product is not applicable to Stern’s disclosure (remarks, p. 20). Examiner is not persuaded by this argument. Examples of rationales that may support a conclusion of obviousness include some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2143. A "motivation to combine may be found explicitly or implicitly in market forces; design incentives; the ‘interrelated teachings of multiple patents’; ‘any need or problem known in the field of endeavor at the time of invention and addressed by the patent’; and the background knowledge, creativity, and common sense of the person of ordinary skill." MPEP 2143.01. In the present case, Swenson’s meat analog that meets the need of low cost yet high quality product represents a motivation based in market forces and meeting the need or problem known in the field of endeavor at the time of invention and addressed by the patent. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W A Moore/Primary Examiner, Art Unit 3619